UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Registrant, Address of I.R.S. Employer Principal Executive Offices Identification State of Commission File Number and Telephone Number Number Incorporation 1-08788 SIERRA PACIFIC RESOURCES 88-0198358 Nevada P.O. Box 10100 (6100 Neil Road) Reno, Nevada 89520-0400 (89511) (775) 834-4011 2-28348 NEVADA POWER COMPANY 88-0420104 Nevada 6226 West Sahara Avenue Las Vegas, Nevada 89146 (702) 367-5000 0-00508 SIERRA PACIFIC POWER COMPANY 88-0044418 Nevada P.O. Box 10100 (6100 Neil Road) Reno, Nevada 89520-0400 (89511) (775) 834-4011 Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o (Response applicable to all registrants) Indicate by check mark whether any registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. (See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act). Sierra Pacific Resources: Large accelerated filerþ Accelerated filero Non-accelerated filero Nevada Power Company: Large accelerated filero Accelerated filero Non-accelerated filerþ Sierra Pacific Power Company: Large accelerated filero Accelerated filero Non-accelerated filerþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso Noþ (Response applicable to all registrants) Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Class Outstanding at August2, 2007 Common Stock, $1.00 par value of Sierra Pacific Resources 221,625,616Shares Sierra Pacific Resources is the sole holder of the 1,000 shares of outstanding Common Stock, $1.00 stated value, of Nevada Power Company. Sierra Pacific Resources is the sole holder of the 1,000 shares of outstanding Common Stock, $3.75 stated value, of Sierra Pacific Power Company. This combined Quarterly Report on Form 10-Q is separately filed by Sierra Pacific Resources, Nevada Power Company and Sierra Pacific Power Company. Information contained in this document relating to Nevada Power Company is filed by Sierra Pacific Resources and separately by Nevada Power Company on its own behalf. Nevada Power Company makes no representation as to information relating to Sierra Pacific Resources or its subsidiaries, except as it may relate to Nevada Power Company. Information contained in this document relating to Sierra Pacific Power Company is filed by Sierra Pacific Resources and separately by Sierra Pacific Power Company on its own behalf. Sierra Pacific Power Company makes no representation as to information relating to Sierra Pacific Resources or its subsidiaries, except as it may relate to Sierra Pacific Power Company. 1 SIERRA PACIFIC RESOURCES NEVADA POWER COMPANY SIERRA PACIFIC POWER COMPANY QUARTERLY REPORTS ON FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2007 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements Sierra Pacific Resources - Consolidated Balance Sheets – June 30, 2007 and December 31, 2006…………… 3 Consolidated Income Statements – Three Months and Six Months Ended June 30, 2007 and 2006………… 4 Consolidated Statements of Cash Flows – Six Months Ended June 30, 2007 and 2006…………… 5 Nevada Power Company - Consolidated Balance Sheets – June 30, 2007 and December 31, 2006…………… 6 Consolidated Income Statements – Three Months and Six Months Ended June 30, 2007 and 2006………… 7 Consolidated Statements of Cash Flows – Six Months Ended June 30, 2007 and 2006…………… 8 Sierra Pacific Power Company - Consolidated Balance Sheets – June 30, 2007 and December 31, 2006…………… 9 Consolidated Income Statements – Three Months and Six Months Ended June 30, 2007 and 2006………… 10 Consolidated Statements of Cash Flows – Six Months Ended June 30, 2007 and 2006…………… 11 Condensed Notes to Consolidated Financial Statements…………… 12 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations…………… 26 Sierra Pacific Resources …………….…………… 30 Nevada Power Company …………….…………… 34 Sierra Pacific Power Company …………… 40 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk…………… 50 ITEM 4. Controls and Procedures…………… 50 PART II - OTHER INFORMATION ITEM 1. Legal Proceedings…………… 51 ITEM 1A. Risk Factors…………… 52 ITEM 4. Submission of Matters to a Vote of Security Holders…………… 54 ITEM 5. Other Information…………… 55 ITEM 6. Exhibits …………….…………… 56 Signature Page and Certifications…………… 57 2 SIERRA PACIFIC RESOURCES CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) (Unaudited) June 30, December 31, 2007 2006 ASSETS Utility Plant at Original Cost: Plant in service $ 8,221,210 $ 7,954,337 Less accumulated provision for depreciation 2,427,155 2,333,357 5,794,055 5,620,980 Construction work-in-progress 762,727 466,018 6,556,782 6,086,998 Investments and other property, net 33,112 34,325 Current Assets: Cash and cash equivalents 146,916 115,709 Accounts receivable less allowance for uncollectible accounts:2007-$38,198; 2006-$39,566 490,767 415,082 Deferred energy costs - electric (Note 1) 232,571 168,260 Materials, supplies and fuel, at average cost 108,217 103,757 Risk management assets (Note 5) 36,774 27,305 Deferred income taxes 74,495 55,546 Deposits and prepayments for energy 7,391 15,968 Other 35,331 31,580 1,132,462 933,207 Deferred Charges and Other Assets: Deferred energy costs - electric (Note 1) 209,630 382,286 Regulatory tax asset 261,781 263,170 Regulatory asset for pension plans 212,723 223,218 Other regulatory assets 720,567 668,624 Risk management assets (Note 5) 13,895 7,586 Risk management regulatory assets - net (Note 5) 64,012 122,911 Unamortized debt issuance costs 69,214 67,106 Other 73,754 42,645 1,625,576 1,777,546 TOTAL ASSETS $ 9,347,932 $ 8,832,076 CAPITALIZATION AND LIABILITIES Capitalization: Common shareholders' equity $ 2,673,234 $ 2,622,297 Long-term debt 4,291,833 4,001,542 6,965,067 6,623,839 Current Liabilities: Current maturities of long-term debt 109,092 8,348 Accounts payable 341,150 282,463 Accrued interest 48,157 56,426 Accrued salaries and benefits 26,139 33,146 Current income taxes payable - 5,914 Risk management liabilities (Note 5) 76,182 123,065 Accrued taxes 7,499 6,290 Other current liabilities 66,333 60,422 674,552 576,074 Commitments and Contingencies (Note 6) Deferred Credits and Other Liabilities: Deferred income taxes 825,369 791,428 Deferred investment tax credit 33,498 35,218 Regulatory tax liability 32,535 34,075 Customer advances for construction 97,149 91,895 Accrued retirement benefits 231,908 226,420 Risk management liabilities (Note 5) 9,561 10,746 Regulatory liabilities 311,003 301,903 Other 167,290 140,478 1,708,313 1,632,163 TOTAL CAPITALIZATION AND LIABILITIES $ 9,347,932 $ 8,832,076 The accompanying notes are an integral part of the financial statements (unaudited). 3 SIERRA PACIFIC RESOURCES CONSOLIDATED INCOME STATEMENTS (Dollars in Thousands, Except Per Share Amounts) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 OPERATING REVENUES: Electric $ 820,464 $ 787,891 $ 1,491,508 $ 1,407,938 Gas 31,378 33,297 116,498 120,022 Other 52 731 319 1,015 851,894 821,919 1,608,325 1,528,975 OPERATING EXPENSES: Operation: Purchased power 262,025 256,701 440,929 510,445 Fuel for power generation 192,058 214,168 420,212 357,277 Gas purchased for resale 19,862 24,352 91,508 91,748 Deferral of energy costs - electric - net 86,501 52,949 127,294 57,021 Deferral of energy costs - gas - net 3,554 1,353 1,609 6,084 Other 92,268 83,081 177,015 173,357 Maintenance 30,633 23,426 54,378 45,356 Depreciation and amortization 59,678 56,622 115,911 114,083 Taxes: Income taxes / (benefits) 7,244 5,310 6,489 (1,594 ) Other than income 11,640 13,274 24,619 24,938 765,463 731,236 1,459,964 1,378,715 OPERATING INCOME 86,431 90,683 148,361 150,260 OTHER INCOME (EXPENSE): Allowance for other funds used during construction 6,612 4,174 13,179 10,306 Interest accrued on deferred energy 3,773 7,638 8,387 16,354 Carrying charge for Lenzie 5,998 9,135 16,080 13,166 Reinstated interest on deferred energy (Note 3) - - 11,076 - Other income 6,382 9,334 13,688 18,597 Other expense (8,150 ) (4,716 ) (13,066 ) (9,434 ) Income taxes (4,675 ) (8,758 ) (16,058 ) (16,943 ) 9,940 16,807 33,286 32,046 Total Income Before Interest Charges 96,371 107,490 181,647 182,306 INTEREST CHARGES: Long-term debt 68,546 77,279 134,995 150,662 Other 7,445 5,016 15,999 10,234 Allowance for borrowed funds used during construction (5,374 ) (4,007 ) (10,708 ) (10,009 ) 70,617 78,288 140,286 150,887 Preferred stock dividend requirements of subsidiary and premium on redemption - 1,366 - 2,341 NET INCOME APPLICABLE TO COMMON STOCK $ 25,754 $ 27,836 $ 41,361 $ 29,078 Amount per share basic and diluted - (Note 7) Net Income applicable to common stock $ 0.12 $ 0.14 $ 0.19 $ 0.14 Weighted-Average Shares of Common Stock Outstanding - basic 221,412,345 200,897,101 221,329,347 200,882,857 Weighted-Average Shares of Common Stock Outstanding - diluted 221,821,195 201,292,738 221,738,312 201,279,301 The accompanying notes are an integral part of the financial statements (unaudited). 4 SIERRA PACIFIC RESOURCES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Thousands) (Unaudited) Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income Applicable to Common Stock $ 41,361 $ 29,078 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 115,911 114,083 Deferred taxes and deferred investment tax credit 31,661 6,510 AFUDC (13,179 ) (20,315 ) Amortization of deferred energy costs - electric 88,482 75,025 Amortization of deferred energy costs - gas 638 4,136 Deferral of energy costs - electric 30,941 (34,151 ) Deferral of energy costs - gas (638 ) 1,744 Deferral of energy costs - terminated suppliers - 2,309 Carrying charge on Lenzie plant (16,080 ) (13,166 ) Reinstated interest on deferred energy (11,076 ) - Other, net 7,805 (3,494 ) Changes in certain assets and liabilities: Accounts receivable (75,685 ) (79,082 ) Materials, supplies and fuel (4,460 ) (10,307 ) Other current assets 4,825 18,961 Accounts payable 53,326 (4,022 ) Payment to terminating supplier - (65,368 ) Proceeds from claim on terminating supplier - 41,365 Other current liabilities (8,155 ) 12,358 Risk Management assets and liabilities (4,946 ) (15,948 ) Other assets (14,505 ) 5,804 Other liabilities (12,396 ) 1,200 Net Cash from Operating Activities 213,830 66,720 CASH FLOWS USED BY INVESTING ACTIVITIES: Additions to utility plant (598,229 ) (587,156 ) AFUDC and other charges to utility plant 13,179 20,315 Customer advances for construction 5,254 16,190 Contributions in aid of construction 30,312 21,854 Investments in subsidiaries and other property - net 1,381 11,127 Net Cash used by Investing Activities (548,103 ) (517,670 ) CASH FLOWS FROM FINANCING ACTIVITIES: Change in restricted cash and investments - 3,612 Proceeds from issuance of long-term debt 1,029,014 2,043,333 Retirement of long-term debt (672,630 ) (1,522,793 ) Redemption of preferred stock - (51,366 ) Proceeds from exercise of stock options 9,096 1,263 Dividends paid - (1,944 ) Net Cash from Financing Activities 365,480 472,105 Net Increase in Cash and Cash Equivalents 31,207 21,155 Beginning Balance in Cash and Cash Equivalents 115,709 172,735 Ending Balance in Cash and Cash Equivalents $ 146,916 $ 193,890 Supplemental Disclosures of Cash Flow Information: Cash paid during period for: Interest $ 146,941 $ 157,870 Income taxes $ 6,824 $ 12 The accompanying notes are an integral part of the financial statements (unaudited). 5 NEVADA POWER COMPANY CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) (Unaudited) June 30, December 31, ASSETS 2007 2006 Utility Plant at Original Cost: Plant in service $ 5,412,308 $ 5,187,665 Less accumulated provision for depreciation 1,339,355 1,276,192 4,072,953 3,911,473 Construction work-in-progress 368,900 238,518 4,441,853 4,149,991 Investments and other property, net 20,979 22,176 Current Assets: Cash and cash equivalents 28,809 36,633 Accounts receivable less allowance for uncollectible accounts:2007-$31,623; 2006-$32,834 357,687 244,623 Deferred energy costs - electric (Note 1) 202,570 129,304 Materials, supplies and fuel, at average cost 63,331 60,754 Risk management assets (Note 5) 25,677 16,378 Deferred income taxes 46,343 72,294 Deposits and prepayments for energy 6,963 7,056 Other 25,286 19,901 756,666 586,943 Deferred Charges and Other Assets: Deferred energy costs - electric (Note 1) 209,630 359,589 Regulatory tax asset 154,496 153,471 Regulatory asset for pension plans 110,330 113,646 Other regulatory assets (Note 1) 489,503 440,369 Risk management assets 9,497 5,379 Risk management regulatory assets - net (Note 5) 47,086 83,886 Unamortized debt issuance costs 38,553 38,856 Other 53,916 33,209 1,113,011 1,228,405 TOTAL ASSETS $ 6,332,509 $ 5,987,515 CAPITALIZATION AND LIABILITIES Capitalization: Common shareholder's equity $ 2,200,590 $ 2,172,198 Long-term debt 2,655,630 2,380,139 4,856,220 4,552,337 Current Liabilities: Current maturities of long-term debt 7,449 5,948 Accounts payable 205,806 148,003 Accounts payable, affiliated companies 35,776 20,656 Accrued interest 30,638 37,010 Dividends declared - 13,472 Accrued salaries and benefits 12,102 14,989 Current income taxes payable - 3,981 Intercompany Income taxes payable 31,865 884 Risk management liabilities (Note 5) 54,867 84,674 Accrued taxes 4,039 2,671 Other current liabilities 50,110 48,298 432,652 380,586 Commitments and Contingencies (Note 6) Deferred Credits and Other Liabilities: Deferred income taxes 552,402 599,747 Deferred investment tax credit 14,424 15,213 Regulatory tax liability 12,788 13,451 Customer advances for construction 63,353 60,040 Accrued retirement benefits 97,457 90,474 Risk management liabilities (Note 5) 6,349 7,061 Regulatory liabilities 178,965 171,298 Other 117,899 97,308 1,043,637 1,054,592 TOTAL CAPITALIZATION AND LIABILITIES $ 6,332,509 $ 5,987,515 The accompanying notes are an integral part of the financial statements (unaudited). 6 NEVADA POWER COMPANY CONSOLIDATED INCOME STATEMENTS (Dollars in Thousands) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 OPERATING REVENUES: Electric $ 575,108 $ 543,869 $ 993,273 $ 925,144 OPERATING EXPENSES: Operation: Purchased power 175,716 187,093 271,310 348,689 Fuel for power generation 140,773 151,694 304,858 241,516 Deferral of energy costs - net 67,731 30,621 94,663 33,788 Other 55,162 47,705 106,001 101,838 Maintenance 20,319 14,431 37,783 28,588 Depreciation and amortization 38,833 34,884 74,594 69,121 Taxes: Income taxes / (benefits) 8,654 7,859 442 (236 ) Other than income 6,692 7,563 14,426 14,158 513,880 481,850 904,077 837,462 OPERATING INCOME 61,228 62,019 89,196 87,682 OTHER INCOME (EXPENSE): Allowance for other funds used during construction 3,247 2,725 6,345 8,154 Interest accrued on deferred energy 3,427 6,126 7,276 12,909 Carrying charge for Lenzie 5,998 9,135 16,080 13,166 Reinstated interest on deferred energy (Note 3) - - 11,076 - Other income 2,909 4,385 8,030 8,751 Other expense (5,384 ) (2,338 ) (7,426 ) (4,303 ) Income taxes (3,553 ) (6,641 ) (14,131 ) (13,050 ) 6,644 13,392 27,250 25,627 Total Income Before Interest Charges 67,872 75,411 116,446 113,309 INTEREST CHARGES: Long-term debt 41,368 46,191 81,074 88,930 Other 5,603 3,464 12,439 7,291 Allowance for borrowed funds used during construction (2,703 ) (2,700 ) (5,253 ) (8,072 ) 44,268 46,955 88,260 88,149 NET INCOME $ 23,604 $ 28,456 $ 28,186 $ 25,160 The accompanying notes are an integral part of the financial statements (unaudited). 7 NEVADA POWER COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Thousands) (Unaudited) Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 28,186 $ 25,160 Adjustments to reconcile net income to net cash from or (used by) operating activities: Depreciation and amortization 74,594 69,121 Deferred taxes and deferred investment tax credit 9,826 3,983 AFUDC (6,345 ) (16,226 ) Amortization of deferred energy costs 64,747 52,399 Deferral of energy costs 23,023 (31,516 ) Deferral of energy costs - terminated suppliers - 1,607 Carrying charge on Lenzie plant (16,080 ) (13,166 ) Reinstated interest on deferred energy (11,076 ) - Other, net (3,394 ) (12,650 ) Changes in certain assets and liabilities: Accounts receivable (113,064 ) (119,536 ) Materials, supplies and fuel (2,576 ) (8,573 ) Other current assets (5,292 ) (2,718 ) Accounts payable 65,001 9,011 Payment to terminating supplier - (37,410 ) Proceeds from claim on terminating supplier - 26,391 Other current liabilities (6,077 ) 10,858 Risk Management assets and liabilities (7,135 ) (9,111 ) Other assets (10,829 ) 4,700 Other liabilities 5,288 (3,102 ) Net Cash from (used by) Operating Activities 88,797 (50,778 ) CASH FLOWS USED BY INVESTING ACTIVITIES: Additions to utility plant (369,586 ) (439,465 ) AFUDC and other charges to utility plant 6,345 16,226 Customer advances for construction 3,313 11,598 Contributions in aid of construction 20,289 15,402 Investments in subsidiaries and other property - net 1,366 5,865 Net Cash used by Investing Activities (338,273 ) (390,374 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of long-term debt 569,586 1,549,833 Retirement of long-term debt (314,462 ) (1,120,448 ) Dividends paid (13,472 ) (31,968 ) Net Cash from Financing Activities 241,652 397,417 Net Decrease in Cash and Cash Equivalents (7,824 ) (43,735 ) Beginning Balance in Cash and Cash Equivalents 36,633 98,681 Ending Balance in Cash and Cash Equivalents $ 28,809 $ 54,946 Supplemental Disclosures of Cash Flow Information: Cash paid during period for: Interest $ 90,847 $ 92,705 Income taxes $ 6,760 $ 3,159 The accompanying notes are an integral part of the financial statements (unaudited). 8 SIERRA PACIFIC POWER COMPANY CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) (Unaudited) June 30, December 31, 2007 2006 ASSETS Utility Plant at Original Cost: Plant in service $ 2,808,902 $ 2,766,672 Less accumulated provision for depreciation 1,087,800 1,057,165 1,721,102 1,709,507 Construction work-in-progress 393,827 227,500 2,114,929 1,937,007 Investments and other property, net 597 609 Current Assets: Cash and cash equivalents 93,941 53,260 Accounts receivable less allowance for uncollectible accounts: 2007-$6,575; 2006-$6,732 132,894 170,106 Deferred energy costs - electric (Note 1) 30,001 38,956 Materials, supplies and fuel, at average cost 44,874 42,990 Risk management assets (Note 5) 11,097 10,927 Deposits and prepayments for energy 428 8,912 Other 9,505 11,184 322,740 336,335 Deferred Charges and Other Assets: Deferred energy costs - electric (Note 1) - 22,697 Regulatory tax asset 107,285 109,699 Regulatory asset for pension plans 99,649 106,666 Other regulatory assets 231,064 228,255 Risk management assets (Note 5) 4,398 2,207 Risk management regulatory assets - net (Note 5) 16,926 39,025 Unamortized debt issuance costs 21,016 17,981 Other 16,957 7,356 497,295 533,886 TOTAL ASSETS $ 2,935,561 $ 2,807,837 CAPITALIZATION AND LIABILITIES Capitalization: Common shareholder’s equity $ 916,994 $ 884,737 Long-term debt 1,085,764 1,070,858 2,002,758 1,955,595 Current Liabilities: Current maturities of long-term debt 101,643 2,400 Accounts payable 99,095 89,743 Accounts payable, affiliated companies 15,672 11,769 Accrued interest 5,303 7,200 Dividends declared - 6,736 Accrued salaries and benefits 11,958 15,209 Intercompany income taxes payable 10,982 9,055 Deferred income taxes 5,779 8,881 Risk management liabilities (Note 5) 21,315 38,391 Accrued taxes 3,339 3,407 Other current liabilities 16,222 12,125 291,308 204,916 Commitments and Contingencies (Note 6) Deferred Credits and Other Liabilities: Deferred income taxes 266,858 278,515 Deferred investment tax credit 19,074 20,005 Regulatory tax liability 19,747 20,624 Customer advances for construction 33,796 31,855 Accrued retirement benefits 121,901 124,254 Risk management liabilities (Note 5) 3,212 3,685 Regulatory liabilities 132,038 130,605 Other 44,869 37,783 641,495 647,326 TOTAL CAPITALIZATION AND LIABILITIES $ 2,935,561 $ 2,807,837 The accompanying notes are an integral part of the financial statements (unaudited). 9 SIERRA PACIFIC POWER COMPANY CONSOLIDATED INCOME STATEMENTS (Dollars in Thousands) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 OPERATING REVENUES: Electric $ 245,356 $ 244,022 $ 498,235 $ 482,794 Gas 31,378 33,297 116,498 120,022 276,734 277,319 614,733 602,816 OPERATING EXPENSES: Operation: Purchased power 86,309 69,608 169,619 161,756 Fuel for power generation 51,285 62,474 115,354 115,761 Gas purchased for resale 19,862 24,352 91,508 91,748 Deferral of energy costs - electric - net 18,770 22,328 32,631 23,233 Deferral of energy costs - gas - net 3,554 1,353 1,609 6,084 Other 35,994 33,119 68,842 67,294 Maintenance 10,314 8,995 16,595 16,768 Depreciation and amortization 20,845 21,738 41,317 44,962 Taxes: Income taxes 2,686 2,878 11,046 9,727 Other than income 4,902 5,671 10,088 10,689 254,521 252,516 558,609 548,022 OPERATING INCOME 22,213 24,803 56,124 54,794 OTHER INCOME (EXPENSE): Allowance for other funds used during construction 3,365 1,449 6,834 2,152 Interest accrued on deferred energy 346 1,512 1,111 3,445 Other income 3,011 2,662 4,842 4,810 Other expense (2,191 ) (2,144 ) (4,205 ) (4,668 ) Income taxes (1,282 ) (1,199 ) (2,493 ) (2,022 ) 3,249 2,280 6,089 3,717 Total Income Before Interest Charges 25,462 27,083 62,213 58,511 INTEREST CHARGES: Long-term debt 16,542 18,134 32,650 35,824 Other 1,583 1,257 3,042 2,353 Allowance for borrowed funds used during construction (2,671 ) (1,307 ) (5,455 ) (1,937 ) 15,454 18,084 30,237 36,240 NET INCOME 10,008 8,999 31,976 22,271 Dividend requirements of preferred stock - 1,366 - 2,341 EARNINGS APPLICABLE TO COMMON STOCK $ 10,008 $ 7,633 $ 31,976 $ 19,930 The accompanying notes are an integral part of the financial statements (unaudited). 10 SIERRA PACIFIC POWER COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Thousands) (Unaudited) Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 31,976 $ 22,271 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 41,317 44,962 Deferred taxes and deferred investment tax credit (7,652 ) (37,847 ) AFUDC (6,834 ) (4,089 ) Amortization of deferred energy costs - electric 23,735 22,626 Amortization of deferred energy costs - gas 638 4,136 Deferral of energy costs - electric 7,918 (2,634 ) Deferral of energy costs - gas (638 ) 1,744 Deferral of energy costs - terminated suppliers - 702 Other, net 11,221 6,230 Changes in certain assets and liabilities: Accounts receivable 37,212 71,200 Materials, supplies and fuel (1,884 ) (1,722 ) Other current assets 10,161 21,399 Accounts payable 15,814 5,746 Payment to terminating supplier - (27,958 ) Proceeds from claim on terminating supplier - 14,974 Other current liabilities (1,119 ) 2,348 Risk Management assets and liabilities 2,189 (6,837 ) Other assets (3,677 ) 1,103 Other liabilities (4,493 ) 8,220 Net Cash from Operating Activities 155,884 146,574 CASH FLOWS USED BY INVESTING ACTIVITIES: Additions to utility plant (228,643 ) (147,691 ) AFUDC and other charges to utility plant 6,834 4,089 Customer advances for construction 1,941 4,592 Contributions in aid of construction 10,023 6,452 Investments in subsidiaries and other property - net 12 (29 ) Net Cash used by Investing Activities (209,833 ) (132,587 ) CASH FLOWS FROM FINANCING ACTIVITIES: Change in restricted cash and investments - 3,612 Proceeds from issuance of long-term debt 459,428 493,500 Retirement of long-term debt (358,062 ) (402,181 ) Redemption of preferred stock - (51,366 ) Dividends paid (6,736 ) (17,926 ) Net Cash from Financing Activities 94,630 25,639 Net Increase in Cash and Cash Equivalents 40,681 39,626 Beginning Balance in Cash and Cash Equivalents 53,260 38,153 Ending Balance in Cash and Cash Equivalents $ 93,941 $ 77,779 Supplemental Disclosures of Cash Flow Information: Cash paid during period for: Interest $ 34,823 $ 38,541 Income taxes $ 64 $ 12 Non-cash Activities: Transfer of Regulatory Asset $ - $ 18,888 The accompanying notes are an integral part of the financial statements (unaudited). 11 CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The consolidated financial statements of Sierra Pacific Resources (SPR) include the accounts of SPR and its wholly-owned subsidiaries, Nevada Power Company (NPC) and Sierra Pacific Power Company (SPPC) (collectively, the "Utilities"), Tuscarora Gas Pipeline Company (TGPC), Sierra Gas Holding Company (SGHC), Sierra Pacific Energy Company (SPE), Lands of Sierra (LOS), Sierra Pacific Communications (SPC) and Sierra Water Development Company (SWDC).The consolidated financial statements of NPC include the accounts of NPC and its wholly-owned subsidiary, Nevada Electric Investment Company (NEICO).The consolidated financial statements of SPPC include the accounts of SPPC and its wholly-owned subsidiaries, GPSF-B, Piñon Pine Corporation (PPC), Piñon Pine Investment Company, Piñon Pine Company, L.L.C. and Sierra Pacific Funding L.L.C.All significant intercompany transactions and balances have been eliminated in consolidation. The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of certain assets and liabilities. These estimates and assumptions also affect the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of certain revenues and expenses during the reporting period. Actual results could differ from these estimates. In the opinion of the management of SPR, NPC and SPPC, the accompanying unaudited interim consolidated financial statements contain all adjustments necessary to present fairly the consolidated financial position, results of operations and cash flows for the periods shown. These consolidated financial statements do not contain the complete detail or footnote disclosure concerning accounting policies and other matters, which are included in full year financial statements; therefore, they should be read in conjunction with the audited financial statements included in SPR’s, NPC’s and SPPC’s Annual Reports on Form 10-K for the year ended December31,2006 (the “2006 Form 10-K”). The results of operations and cash flows of SPR, NPC and SPPC for the six months ended June 30,2007, are not necessarily indicative of the results to be expected for the full year. Carrying Charge on the Lenzie Generating Station In 2004, the Public Utilities Commission of Nevada (PUCN) granted NPC’s request to designate the Chuck Lenzie Generating Station (Lenzie) as a critical facility and allowed a 2% enhanced Return on Equity (ROE) to be applied to the Lenzie construction costs expended after acquisition.The order allowed for an additional 1% enhanced ROE if the two Lenzie generating units were brought on line early. In addition, the PUCN granted NPC’s request to begin accumulating a carrying charge as a regulatory asset including the 3% enhanced ROE (collectively referred to as “carrying charges”), until the plant is included in rates. Units 1 and 2 were declared commercially operable in January 2006 and April 2006, respectively, qualifying for the incentive ROE treatment.As of June 30, 2007, NPC has accumulated approximately $57.6 million in carrying charges; however, $8.1 million of this amount has not been recorded for financial reporting purposes as it represents equity carrying costs that are not recognized until collected through regulated rates.For financial reporting purposes, through June 30, 2007, NPC has recognized a cumulative of $49.5 million in income, and recorded a corresponding regulatory asset, which represents only the carrying charge component associated with incurred debt costs.For the three and six month periods ending June 30, 2007, NPC recognized $6.0 million and $16.1 million in income, respectively. In May 2007, thePUCN issued its order on NPC’s 2006 General Rate Case (GRC) authorizing recovery of the carrying charges, effective as of June 1, 2007.NPC was authorized to recover over a 35 year period $30.3 million of the carrying charges calculated through the certification period ending October 31, 2006.Beginning June 1, 2007, NPC began recognizing its full return on Lenzie through rates rather than as a separate carrying charge component.NPC will seek recovery of the remaining $27.3 million of carrying charges calculated subsequent to the certification period in its next GRC. Deferral of Energy Costs NPC and SPPC follow deferred energy accounting.See the 2006 Form 10-K, Note 1, Summary of Significant Accounting Policies, of Notes to Financial Statements for additional information regarding the implementation of deferred energy accounting by the Utilities. 12 The following deferred energy costs were included in the consolidated balance sheets as of June 30, 2007 (dollars in thousands): June 30, 2007 NPC SPPC SPPC SPR Description Electric Electric Gas Total Unamortized balances approved for collection in current rates Electric – NPC Period 1 (Reinstatement of deferred Energy)(1) $ 188,282 $ - $ - $ 188,282 Electric – SPPC Period 3(effective 6/05, 25 months) - (2,289 ) - (2,289 ) Electric – NPC Period 5(effective 8/06, 2 years) 114,883 - - 114,883 Electric – SPPC Period 5(effective 7/06, 2 years) - 15,055 - 15,055 Electric – NPC Period 6(effective 6/07, 14 months) 53,152 - - 53,152 Electric – SPPC Period 6(effective 7/07, 1 year) - 16,130 - 16,130 Nat Gas – P6, LPG – P5(effective 12/06, 1 year) - - 287 287 Western Energy Crisis Rate Case (1) 77,794 - - 77,794 Balances pending PUCN approval - - 860 860 Cumulative CPUC balance - 6,585 - 6,585 Balances accrued since end of periods submitted for PUCN approval (21,911 ) (21,746 ) (2,966 ) (46,623 ) Western Energy Crisis Rate Case (2) - 16,266 - 16,266 Total $ 412,200 $ 30,001 $ (1,819 )(3) $ 440,382 Current Assets Deferred energy costs - electric $ 202,570 $ 30,001 $ - $ 232,571 Deferred energy costs - gas - Deferred Assets Deferred energy costs - electric 209,630 - - 209,630 Deferred energy costs - gas - Other current liabilities - - (1,819 ) (1,819 ) Total $ 412,200 $ 30,001 $ (1,819 ) $ 440,382 (1) Reference discussion in Note 3, Regulatory Actions, of the Condensed Notes to Consolidated Financial Statements. (2) SPPC’s Western Energy Crisis Rate Case is discussed in Note 3, Regulatory Actions, of the Condensed Notes to the Consolidated Financial Statements. (3) Amount included within other current liabilities. Recent Pronouncements FIN 48 In July 2006, the Financial Accounting Standards Board (FASB) issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109” (“FIN 48”) to clarify certain aspects of accounting for uncertain tax positions, including issues related to the recognition and measurement of those tax positions.This interpretation is effective for fiscal years beginning after December 15, 2006, and, therefore, has been adopted as of January 1, 2007 by SPR and the Utilities.As a result of the implementation of FIN 48, SPR and the Utilities recorded an increase of approximately $487 thousandto the January 1, 2007 balance of retained earnings as a cumulative effect adjustment. SPR and the Utilities file a consolidated U.S. federal income tax return.The U.S. federal jurisdiction is the only “major” tax jurisdiction for the Company. In connection with the previous examination cycles, the statute of limitations for tax years 1997 through 2003 was extended to December 31, 2008.The audits of tax years 1997 through 2004 have been completed, but are pending Joint Committee on Taxation notification. The statute of limitations for tax years 2004 and 2005 expire on September 15, 2008 and 2009, respectively.All earlier years are closed by statute. SPR and the Utilities classify interest and penalties related to income taxes as interest and other expense, respectively.The total amount of unrecognized tax benefits as of June 30, 2007 is $16.2 million, of which $2.2 million would affect the effective tax rate if recognized.The amount of unrecognized tax benefits primarily decreased from the first quarter by a total of $10.7 million.This decrease relates to two separate uncertain tax positions: (1) the amount decreased by $14.5 million as a result of an uncertain tax position taken by SPR on a prior year tax return related to a financial instrument; and (2) the amount increased by $3.8 million related to a new uncertain tax position identified during the current quarter.No interest or penalties have been accrued as of June 30, 2007.No significant increases or decreases to unrecognized tax benefits are expected within the next 12 months. 13 SFAS 157 In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No. 157, “Fair Value Measurement” (SFAS 157).SFAS 157 addresses the need for increased consistency in fair value measurements, defining fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. It also establishes a framework for measuring fair value and expands disclosure requirements. SFAS 157 is effective for SPR and the Utilities beginning January 2008. SPR and the Utilities are currently evaluating the impact of the adoption of SFAS 157 on their consolidated financial statements. SFAS 159 In February 2007, the FASB issued FASB Statement No.159, “The Fair Value Option for Financial Assets and Financial Liabilities” (SFAS 159), which permits entities to choose to measure many financial instruments and certain other items at fair value.The objective of the statement is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.The provisions of SFAS 159 are effective for fiscal years beginning after November15, 2007 and interim periods within those fiscal years. SPR and the Utilities are currently evaluating the potential impact of the adoption of SFAS 159. FIN 39-1 In April 2007, the FASB issued FASB Staff Position on Interpretation 39, "Amendment of FASB Interpretation No. 39," ("FIN 39-1"). Under FIN 39-1, a reporting entity is permitted to offset the fair value amounts recognized for a cash collateral paid or a cash collateral received against the fair value amounts recognized for derivative instruments executed with the same counterparty under a master netting arrangement. FIN 39-1 is effective for fiscal years beginning after November 15, 2007. SPR and the Utilities are currently evaluating the impact of the adoption of FIN 39-1 on their consolidated financial statements. NOTE 2.SEGMENT INFORMATION The Utilities operate three regulated business segments (as defined by SFAS 131, “Disclosure about Segments of an Enterprise and Related Information”); which are NPC electric, SPPC electric and SPPC natural gas service.Electric service is provided to Las Vegas and surrounding Clark County by NPC, and northern Nevada and the Lake Tahoe area of California by SPPC.Natural gas services are provided by SPPC in the Reno-Sparks area of Nevada.Other segment information includes segments below the quantitative thresholds for separate disclosure. Operational information of the different business segments is set forth below based on the nature of products and services offered. SPR evaluates performance based on several factors, of which, the primary financial measure is business segment operating income. The accounting policies of the business segments are the same as those described in the 2006 Form 10-K, Note 1, Summary of Significant Accounting Policies of the Notes to Financial Statements. Inter-segment revenues are insignificant (dollars in thousands). Three Months Ended NPC SPPC Total June 30, 2007 Electric Electric Electric Gas Other Consolidated Operating Revenues $ 575,108 $ 245,356 $ 820,464 $ 31,378 $ 52 $ 851,894 Operating Income $ 61,228 $ 21,247 $ 82,475 $ 966 $ 2,990 $ 86,431 Three Months Ended NPC SPPC Total June 30, 2006 Electric Electric Electric Gas Other Consolidated Operating Revenues $ 543,869 $ 244,022 $ 787,891 $ 33,297 $ 731 $ 821,919 Operating Income $ 62,019 $ 24,032 $ 86,051 $ 771 $ 3,861 $ 90,683 Six Months Ended NPC SPPC Total June 30, 2007 Electric Electric Electric Gas Other Consolidated Operating Revenues $ 993,273 $ 498,235 $ 1,491,508 $ 116,498 $ 319 $ 1,608,325 Operating Income $ 89,196 $ 49,518 $ 138,714 $ 6,606 $ 3,041 $ 148,361 Six Months Ended NPC SPPC Total June 30, 2006 Electric Electric Electric Gas Other Consolidated Operating Revenues $ 925,144 $ 482,794 $ 1,407,938 $ 120,022 $ 1,015 $ 1,528,975 Operating Income $ 87,682 $ 48,810 $ 136,492 $ 5,984 $ 7,784 $ 150,260 14 NOTE 3.REGULATORY ACTIONS Pending Rate Cases Nevada Power Company NPC Fourth Amendment to 2006 Integrated Resource Plan (IRP) In July 2007, NPC filed its fourth amendment to its 2006 IRP requesting to expend $13.2 million on various transmission projects.In addition, NPC requested approval of various renewable energy purchase power agreements, totaling 139.5 megawatts (MWs), to be built over the next two to four years. Sierra Pacific Power Company SPPC 2007 Nevada Integrated Resource Plan In June 2007, SPPC filed its 2007 triennial IRP with the PUCN.The following are the key elements of the filing: · requested approval for approximately $176 million in transmission projects; · requested approval of four new demand side programs and to increase spending on seven existing demand side programs (total expenditures of $28.4 million).The demand side programs are intended to help customers use electricity more efficiently and also contribute to SPPC’s Renewable Portfolio requirements; and · requested approval to expend $16.5 million, an increase of $8.2 million, on the replacement of the diesel units in Kings Beach, California.The increase in costs is the result of higher material costs and the costs to meet the environmental requirements of the Tahoe Regional Planning Administration. SPPC 2007 Nevada Natural Gas and Propane Deferred Energy Rate Case and Base Tariff Energy Rate (BTER) Update In May 2007, SPPC filed an application to create a new Deferred Energy Accounting Adjustment (DEAA) rate and to update the going forward BTER.SPPC requests to increase rates by $13.4 million, while recovering $900 thousand of deferred gas costs.This application requests an overall rate increase of 7.05%.Hearings on these matters are scheduled for the end of October 2007. SPPC 2006 Nevada Western Energy Crisis Rate Case In December 2006, SPPC filed an application to recover $22.6 million in deferred legal and settlement costs incurred to resolve claims arising from the Western Energy Crisis.This application requested an overall rate increase of 0.53% and to begin amortizing the costs over a four-year period beginning July 1, 2007. In February 2007, SPPC entered into a stipulation pursuant to which SPPC replaced its request to implement rates on July 1, 2007 with a request to recover approximately $16.3 and $6.3 million, respectively, in deferred settlement and legal costs.SPPC further requested authority to recover carrying charges on the regulatory asset.Hearings on this matter are scheduled for early October 2007. SPPC Nevada 2003 General Rate Case As described in more detail in the 2006 Form 10-K, Note 13 Commitments and Contingencies of the Notes to Financial Statements, in connection with SPPC’s 2003 GRC, the PUCN disallowed $43 million of unreimbursed costs associated with the Pinon Pine Coal Gasification Demonstration Project.Through the legal process, the case was ultimately remanded back to the PUCN for further review of whether the costs were justly and reasonably incurred. A pre-hearing conference on this matter was held in June 2007, during which the parties were directed to file briefs on the scope of the issues they believe are before the PUCN.A second pre-hearing conference is scheduled for August 2007 in which the PUCN will determine the scope of the proceedings and set a procedural schedule.Hearings are expected to be held in the fourth quarter of 2007. 15 Approved Rate Cases Nevada Power Company NPC 2006 General Rate Case In November 2006, NPC filed its statutorily required electric GRC and further updated the filing in February 2007.The filing requested an ROE and rate of return (ROR) of 11.4% and 9.39% and an increase to general revenues of $156.4 million. The PUCN issued its order in May 2007, with rates effective as of June 1, 2007.The PUCN order resulted in the following significant items: · increase in general rates of $120.1 million, a 5.66% increase; · ROE and ROR of 10.7% and 9.06%, respectively; · authorized 100% recovery ofunamortized 1999 NPC / SPPC merger costs; · authorized incentive rate making for Lenzie; · authorized recovery of accumulated cost and savings, including the net book value of Mohave over an eight year period, see Note 6, Commitments and Contingencies for further discussion of Mohave. NPC 2007 Deferred Energy Rate Case and BTER Update In January 2007, NPC filed an application to create a new DEAA rate and to update the going forward BTER.NPC requested to decrease rates by $33.2 million, while recovering $75 million of deferred fuel and purchased power costs. In March 2007, NPC filed an update to its going forward BTER which lowered the overall decrease in rates from $33.2 million to $5.9 million, resulting in less than a 1% decrease.NPC requested the amortization to begin June 1, 2007 and to continue for a 14-month period. In June 2007, the PUCN approved a stipulation between the parties that resolved all the issues in this case with no material impact to the requested rate change with rates effective June 1, 2007. Material Amendments to NPC’s 2006 Integrated Resource Plan InJanuary 2007, NPC filed an amendment to its 2006 IRP requesting approval to expend $60 million to install new ultra-low emission burners on the four combustion turbines serving the combined cycle units at the Clark Generating Station. In May 2007, the PUCN approved a stipulation pursuant to which NPC was authorized to expend $60 million to install the new ultra-low emission burners. NPC 2007 Western Energy Crisis Rate Case In January 2007, NPC filed an application to recover $83.6 million in deferred legal and settlement costs incurred to resolve claims associated with power supply contracts terminated during the Western Energy Crisis.This application requested to begin amortizing the costs over a four-year period beginning June 1, 2007. In March 2007, the PUCN approved a negotiated settlement where NPC is authorized to recover the $83.6 million plus carrying charges over a three-year period beginning June 1, 2007, which differed from the four-year period requested in the application. NPC 2001 Deferred Energy Case In November2001, NPC made a deferred energy filing with the PUCN seeking repayment for purchased fuel and power costs accumulated between March1, 2001, and September30, 2001, as required by law.The application sought to establish a rate to repay purchased fuel and power costs of $922million and to spread the recovery of the deferred costs, together with a carrying charge, over a period of not more than three years. In March2002, the PUCN issued its Order on the application, allowing NPC to recover $478million over a three-year period, but disallowing $434million of deferred purchased fuel and power costs and $30.9million in carrying charges consisting of $10.1 million in carrying charges accrued through September 2001 and $20.8 million in carrying charges accrued from October 2001 through February 2002.The Order stated that the disallowance was based on alleged imprudence in incurring the disallowed costs.NPC and the Bureau of Consumer Protection (BCP) both sought individual review of the PUCN Order in the First District Court of Nevada (the District Court).The District Court affirmed the PUCN’s decision. Both NPC and the BCP filed Notices of Appeal with the Nevada Supreme Court. 16 In July 2006, the Supreme Court of Nevada issued a ruling reversing $178.8 million of the PUCN’s disallowance which was part of the NPC’s 2001 Deferred Energy Case.The decision directed the District Court to remand the matter back to the PUCN to determine the appropriate rate schedule. In March 2007, the PUCN approved a stipulation that authorizes NPC to recover in rates $189.9 million over ten years beginning on June 1, 2007, with no additional carrying charges.The $189.9 million represents Nevada’s jurisdictional portion of the $178.8 million disallowance plus carrying charges of $11.1 million from the date the costs were incurred to the date of disallowance by the PUCN. Sierra Pacific Power Company SPPC 2006 Nevada Electric Deferred Energy Rate Case and BTER Update In December 2006, SPPC filed an application to create a new electric DEAA rate and to update the electric BTER.SPPC requested to decrease rates by $7.9 million, a decrease of .86%, while recovering $18.7 million of deferred fuel and purchased power costs.SPPC sought recovery using a symmetrical two-year amortization period beginning July 1, 2007. In June 2007, the PUCN approved a stipulation between the parties that resolved all the issues in this case with no material impact to the requested rate change with rates effective July 1, 2007. NOTE 4.LONG-TERM DEBT As of June 30, 2007, NPC’s, SPPC’s and SPR’s aggregate annual amount of maturities for long-term debt (including obligations related to capital leases) for the balance of 2007, for the next four years and thereafter are shown below (in thousands): NPC SPPC SPR Holding Co. and Other Subs. SPR Consolidated 2007 $ 2,514 $ 1,053 $ - $ 3,567 2008 7,038 101,643 - 108,681 2009 22,131 600 - 22,731 2010 132,903 - - 132,903 2011 369,824 - - 369,824 534,410 103,296 - 637,706 Thereafter 2,141,738 1,073,250 549,209 3,764,197 2,676,148 1,176,546 549,209 4,401,903 Unamortized premium (discount) amount (13,069 ) 10,861 1,230 (978 ) Total $ 2,663,079 $ 1,187,407 $ 550,439 $ 4,400,925 Substantially all utility plant is subject to the liens of NPC’s and SPPC’s indentures under which their respective General and Refunding Mortgage bonds are issued. Financing Transactions Nevada Power Company 6.75% General and Refunding Mortgage Notes, Series R On June 28, 2007, NPC issued and sold $350 million of its 6.75% General and Refunding Mortgage Notes, Series R, due July 1, 2037.The Series R Notes were issued pursuant to a registration statement previously filed with the Securities and Exchange Commission.The net proceeds from the issuance were used to fund the purchase of the tendered Series G Notes (discussed below), repay amounts outstanding under NPC’s revolving credit facility and for general corporate purposes. Tender Offer for General and Refunding Mortgage Notes, Series G On June 28, 2007, NPC settled its cash tender offer, which commenced on June 15, 2007 and expired on June 22, 2007, for its 9.00% General and Refunding Mortgage Notes, Series G, due 2013.Those holders who tendered their notes by the expiration date were entitled to receive a purchase price of $1,079.75 per $1,000 principal amount of Series G Notes.Approximately $210.3 million of the $227.5 million Series G Notes outstanding were validly tendered and accepted by NPC. 17 Sierra Pacific Power Company 6.75% General and Refunding Mortgage Notes, Series P On June 28, 2007, SPPC issued and sold $325 million of its 6.75% General and Refunding Mortgage Notes, Series P, due July 1, 2037.The Series P Notes were issued pursuant to a registration statement previously filed with the Securities and Exchange Commission.The net proceeds from the issuance were used to fund the purchase of the tendered Series A Bonds (discussed below), repay amounts outstanding under SPPC’s revolving credit facility and for general corporate purposes. Tender Offer for General and Refunding Mortgage Bonds, Series A On June 28, 2007, SPPC settled its cash tender offer, which commenced on June 15 and expired on June 22, 2007, for its 8.00% General and Refunding Mortgage Bonds, Series A, due 2008.Those holders who tendered their bonds by the expiration date were entitled to receive a purchase price of $1,022.10 per $1,000 principal amount of Series A Bonds.Approximately $220.8 million of the $320 million Series A Bonds outstanding were validly tendered and accepted by SPPC. Washoe County Water Facilities Refunding Revenue Bonds On April 27, 2007, on behalf of SPPC, Washoe County, Nevada (Washoe County) issued $80 million aggregate principal amount of its Water Facilities Refunding Revenue Bonds, Series 2007A and B, due March 1, 2036 (the “Water Bonds”). In connection with the issuance of the Water Bonds, SPPC entered into financing agreements with Washoe County, pursuant to which Washoe County loaned the proceeds from the sales of the Water Bonds to SPPC.SPPC’s payment obligations under the financing agreements are secured by SPPC’s General and Refunding Mortgage Notes, Series O. The Water Bonds initial rates, as determined by auction on April 25, 2007, were 3.85%.The method of determining the interest rate on the Water Bonds may be converted from time to time so that the Water Bonds would thereafter bear interest at a daily, weekly, flexible, auction or term rate as designated. The proceeds of the offerings were used to refund the $80 million aggregate principal amount of 5.00% Washoe County Water Facilities Revenue Bonds, Series 2001, which had a mandatory remarketing in 2009. Lease Commitments NPC entered into a 20-year lease, with three 10-year renewal options, to occupy land and building for its Southern Operations Center (“Southern Ops lease”).In accordance with SFAS 13, “Accounting for Leases”, NPC accounts for the building portion of the lease as a capital lease and the land portion of the lease as an operating lease.As of June 30, 2007, NPC has recorded property of $15.2 million; however, NPC has not begun depreciation of the building as it continues to construct leasehold improvements and is not using the facilities as of June 30, 2007.NPC expects to transfer to the facilities in or around mid summer 2008.In addition, NPC is preparing to sublease portions of the building. Minimum lease payments (capital lease portion) for the Southern Ops lease as of June 30, 2007 are as follows (dollars in thousands): Remainder of 2007 $ 222 2008 1,448 2009 1,470 2010 1,535 2011 1,558 Thereafter 31,805 Total minimum lease payments 38,038 Less amounts representing interest 22,515 Present value of net minimum lease payments $ 15,523 18 Minimum lease payments (operating lease portion) for the Southern Ops lease as of June 30, 2007 are as follows (dollars in thousands): Remainder of 2007 $ 65 2008 1,596 2009 1,567 2010 1,645 2011 1,661 Thereafter 34,222 Total operating lease payments $ 40,756 NOTE 5.DERIVATIVES AND HEDGING ACTIVITIES SPR, SPPC and NPC apply SFAS No.133, "Accounting for Derivative Instruments and Hedging Activities" ("SFAS 133"),as amended by SFAS138, SFAS No. 149 and SFASNo. 155.As amended, SFAS133 establishes accounting and reporting standards for derivatives instruments, including certain derivative instruments embedded in other contracts and for hedging activities.It requires that an entity recognize all derivatives as either assets or liabilities in the statement of financial position, measure those instruments at fair value, and recognize changes in the fair value of the derivative instruments in earnings in the period of change, unless the derivative meets certain defined conditions and qualifies as an effective hedge.SFAS133 also provides a scope exception for contracts that meet the normal purchase and sales criteria specified in the standard. The normal purchases and normal sales exception requires, among other things, physical delivery in quantities expected to be used or sold over a reasonable period in the normal course of business. Contracts that are designated as normal purchase and normal sales are accounted for under deferred energy accounting and not recorded on the Consolidated Balance Sheets at fair value. A majority of the contracts entered into by the Utilities meet the criteria specified for this exception. Commodity Risk The energy supply function encompasses the reliable and efficient operation of the Utilities’ generation, the procurement of all fuels and power and resource optimization (i.e., physical and economic dispatch) and is exposed to risks relating to, but not limited to, changes in commodity prices.SPR’s and the Utilities’ objective in using derivative instruments is to reduce exposure to energy price risk.Energy price risks result from activities that include the generation, procurement and marketing of power and the procurement and marketing of natural gas.Derivative instruments used to manage energy price risk from time to time may include: forward contracts, which involve physical delivery of an energy commodity; over-the-counter options with financial institutions and other energy companies, which mitigate price risk by providing the right, but not the requirement, to buy or sell energy related commodities at a fixed price; and swaps, which require the Utilities to receive or make payments based on the difference between a specified price and the actual price of the underlying commodity. These contractsassist the Utilities to reduce the risks associated with volatile electricity and natural gas markets. Interest Rate Risk In March 2007, SPPC entered into three forward-starting interest rate swap agreements, with an aggregate notional principal amount of $250 million, to manage the risk associated with changes in interest rates and the impact on future interest payments. In June 2007, SPPC settled its three forward-starting interest rate swap agreements in connection with the issuance of$325 million of its 6.75%fixed rate General and Refunding Mortgage Notes, Series P, due 2037.SPPC received a gain of $11.3 million from the counterparty and recorded the amount as a premium on long term debt to be amortized over the life of the debt in accordance with regulatory accounting practices under SFAS No. 71, “Accounting for the Effects of Certain Types of Regulation” (“SFAS 71”). NPC entered into and settled an interest rate lock agreement in June 2007, in connection with the issuance of$350 million of its 6.75% fixed rate General and Refunding Mortgage Notes, Series R, due 2037.NPC made a payment to the counterparty of $546 thousandand recorded the amount as a discount on long term debt to be amortized over the life of the debt in accordance with regulatory accounting practices under SFAS 71. Risk Management Assets/Liabilities The following table shows the fair value of the open derivative positions recorded on the Consolidated Balance Sheets of SPR, NPC and SPPC and the related regulatory assets/liabilities that did not meet the normal purchase and normal sales exception criteria in SFAS133. The fair values of the open derivative positions are determined using quoted exchange prices, external dealer prices and available market pricing curves.Due to deferred energy accounting treatment under which the Utilities operate, regulatory assets and liabilities are established to the extent that electricity and natural gas derivative gains and losses are recoverable or payable through future rates, once realized. This accounting treatment is intended to defer the recognition of mark-to-market gains and losses on energy commodity transactions until the period of settlement and to not recognize gains and losses on the Consolidated Statements of Income (dollars in millions): 19 June 30, 2007 December 31, 2006 Fair Value Fair Value SPR NPC SPPC SPR NPC SPPC Risk management assets - current $ 36.8 $ 25.7 $ 11.1 $ 27.3 $ 16.4 $ 10.9 Risk management assets - non-current 13.9 9.5 4.4 7.6 5.4 2.2 Total risk management assets 50.7 35.2 15.5 34.9 21.8 13.1 Risk management liabilities - current 76.2 54.9 21.3 123.1 84.7 38.4 Risk management liabilities - non-current 9.6 6.4 3.2 10.8 7.1 3.7 Total risk management liabilities 85.8 61.3 24.5 133.9 91.8 42.1 Less prepaid electric and gas options 28.9 21.0 7.9 23.9 13.9 10.1 Total Risk Management Regulatory (Asset)/Liability - net (1) $ (64.0 ) $ (47.1 ) $ (16.9 ) $ (122.9 ) $ (83.9 ) $ (39.1 ) (1) When amount is negative (loss) it represents a Risk Management Regulatory Asset, when positive (gain) it represents a Risk Management Regulatory Liability. As a result of the nature of operations and the use of mark-to-market accounting for certain derivatives that do not meet the normal purchase and normal sales exception criteria, mark-to-market fair values will fluctuate. The Utilities cannot predict these fluctuations, but the primary factors that cause changes in the fair values are the number and size of the Utilities open derivative positions with its counterparties and the changes in forward commodity prices. The increase in risk management assets and the reduction of risk management liabilities as of June 30, 2007, as compared to December 31, 2006, is mainly due to favorable open derivative positions on natural gas options held by the Utilities to hedge energy price risk for their customers resulting from higher commodity prices for natural gas at June 2007 relative to contract prices. NOTE 6.COMMITMENTS AND CONTINGENCIES Environmental Nevada Power Company Reid Gardner Station In August 1999, the Nevada Department of Environmental Protection (NDEP) issued a discharge permit to Reid Gardner Station and an order that requires all wastewater ponds to be closed or lined with impermeable liners over the next ten years.This order also required NPC to submit a Site Characterization Plan to NDEP to ascertain impacts.This plan has been reviewed and approved by NDEP.In collaboration with NDEP, NPC has evaluated remediation requirements.In May 2004, NPC submitted a schedule of remediation actions to NDEP which included proposed dates for corrective action plans and/or suggested additional assessment plans for each specified area.Any future ponds will be double-lined with inter-liner leak detection in accordance with the NDEP Authorization to Discharge Permit issued October 2005. Pond construction and lining costs to satisfy the NDEP order expended to date is approximately $37 million. Expenditures for 2007 through 2010 are projected to be approximately $12 million. NPC is currently considering additional assessment plans to address historical groundwater impacts associated with facility operations; however, management cannot reasonably estimate costs at this time. As disclosed in prior filings, in June 2006, the Environmental Protection Agency (EPA) issued a Finding and Notice of Violation (NOV) related to monitoring, recordkeeping and emission exceedances at the Reid Gardner facility.In April 2007, NPC lodged a Consent Decree in federal district court with NDEP, EPA and the Department of Justice (DOJ) regarding the NOVs and providing for additional environmental controls and equipment changes, environmental benefit projects, monetary penalties, and/or other measures that will be required to resolve the alleged violations.Terms of the Consent Decree include a $1.1 million fine, funding of projects, of which NPC expects to spend approximately $2 million for the Supplemental Environmental Project with the Clark County School District, and the installation of emission reduction equipment at the facility.The environmental project is aimed at achieving increased energy efficiency and cost savings. Certain environmental controls and equipment changes needed to assure compliance with existing or modified regulations, and which will satisfy the terms of the consent decree, were previously submitted by NPC to the PUCN in NPC’s 2006 IRP filing.These expenditures were approved by the PUCN in late 2006 and include equipment installation on the various units to control startup opacity and particulates and reduce operating opacity and oxides of nitrogen.Capital expenditures are estimated at $84.2 million as approved by the PUCN; however, amounts may change depending on the procurement of material and services. 20 Clark Station In July 2000, NPC received a request from the EPA for information to determine the compliance of certain generation facilities at NPC’s Clark Station with the applicable State Implementation Plan.In November 2000, NPC and the Clark County Department of Air Quality and Environmental Management (DAQEM) entered into a Corrective Action Order requiring, among other steps, capital expenditures at the Clark Station totaling approximately $3 million.In March 2001, the EPA issued an additional request for information that could result in remediation beyond that specified in the November 2000 Corrective Action Order.In October 2003, the EPA issued a violation regarding turbine blade upgrades, which occurred in July 1993.A conference between the EPA and NPC occurred in December 2003.NPC presented evidence on the nature and finding of the alleged violations.In March 2004, the EPA issued another request for information regarding the turbine blade upgrades, and NPC provided information responsive to this request in April and May 2004.NPC’s position is that a violation did not occur.In May 2006, the EPA, by letter from the DOJ, notified NPC that it intends to initiate an enforcement action against NPC seeking unspecified civil penalties, together with injunctive relief, for alleged violations of the Prevention of Significant Deterioration requirements and TitleV operating permit requirements of the Clean Air Act. NPC entered into ongoing dialogue and settlement discussions with the EPA and DOJ regarding the alleged violations and in June 2007, a Consent Decree between the parties was lodged in federal district court. Terms of the Consent Decree include installation of an advanced NOx reduction burner technology on four existing units with an estimated cost of up to $60 million, which cost was previously submitted by NPC to the PUCN in January 2007 in NPC’s Second Amendment to the 2006 IRP filing and was approved in May 2007.
